DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0117190 (“Chung”) as evidenced by US 2005/0110098 (“Yoshihara”).	4
IV. Claim Rejections - 35 USC § 103	7
A. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as evidenced by Yoshihara.	7
B. Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0115351 (“Jeon”) as evidenced by Yoshihara.	8
C. Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as evidenced by Yoshihara, as applied to claim 1 above, and further in view of US 2012/0231626 (“Lee-626”) and further as evidenced by the Sargent-Welch Periodic Table of the Elements (“Periodic Table”).	11
D. Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0365608 (“Lee-608”) in view of Jeon and as evidenced by Yoshihara.	13
V. Response to Arguments	20
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 was amended to include the feature 
depositing a conformal first work-function metal layer on the conformal gate oxide layer and depositing a bulk metal layer on the conformal first work-function metal layer to form a metal layer;
The metes and bounds of the claim are unclear because the claim feature may be interpreted in at least two different ways.  In this regard, in context, the term “to form a metal layer” may be read as modifying the bulk metal layer alone or the laminate of the first work-function metal layer and the bulk metal layer.  
Claims 3-5 and 7-12 are indefinite for including the indefinite feature of claim 1 by depending therefrom.
For the purposes of patentability, the feature will be interpreted in either manner. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0117190 (“Chung”) as evidenced by US 2005/0110098 (“Yoshihara”).
With regard to claim 1, Chung discloses, generally in Figs. 4 and 10-21,
1. (Currently Amended) A method of forming a memory device [¶¶ 182-184; Fig. 24], the method comprising: 
[1a] depositing a conformal gate oxide layer 31p, 32p on a substrate 10/20 having
[1b] a plurality of trenches T1, T2 extending a depth into the substrate 10/20, each trench T1, T2 including a bottom and sidewall [i.e. T1 and T2 in interlayer insulation layer 20, labeled only in Fig. 1, but shown in Figs. 4 and 10; ¶¶ 147-148], 
[1c] the conformal gate oxide layer 31p, 32p formed on a surface of the substrate 10/20 and along the sidewall and bottom of each of the plurality of trenches T1, T2 [¶¶ 87, 88, 149; Fig. 11];
[2a] depositing a conformal first work-function metal layer 41ap, 42ap on the conformal gate oxide layer 31p, 32p [¶¶ 149-150; Fig. 11] and 
[2b] depositing a bulk metal layer 50p [¶¶ 155-156; Fig. 14] on the conformal first work-function metal layer 41ap, 42ap to form a metal layer [50p or 41ap/50p, 42ap/50p]; 
[3] recessing the metal layer [50p or 41ap/50p, 42ap/50p] to form a recessed metal layer [51, 52 or 41ap/51, 42ap/52]  [¶¶ 151-152, 157-158; Fig. 12-15]; and 
[4] depositing a second work-function metal layer 70p(=71, 72) on the recessed metal layer [51, 52 or 41ap/50p, 42ap/50p]  [¶¶ 169-170; Fig. 20], 
wherein 
[5] the conformal first work-function metal layer 41ap, 42ap comprises a material having a work-function [each of 41ap and 42ap is TiN; ¶¶ 96, 98; Fig. 1], 
[6] the second work-function metal layer 70p(=71, 72) comprises a material having a work-function [e.g. aluminum; ¶ 106], 
[7] the material [Al] of the second work-function metal layer 70p(=71, 72) having a work-function [4.08 eV] that is at least 0.5 eV less than the work-function [4.7 eV] of the material [TiN] of the conformal first work-function metal layer 41ap, 42ap [see discussion below].

With regard to feature [1] of claim 1, the term “substrate” has been interpreted consistent with the Instant Application to include “any substrate or material surface formed on a substrate upon which film processing is performed during a fabrication process” (Instant Specification: ¶ 27).  Therefore, the claimed substrate” includes the semiconductor substrate 10 and the interlayer dielectric 20 formed thereon. 

With regard to feature [2a] and [5] of claim 1, the liner layers 41ap/41bp, 42ap/42bp are made from TiN (41) and TaN (42) (Chung: ¶¶ 96, 98), each of which is a work function material within the meaning of the Instant Application (Instant Specification: ¶¶ 38-39).  In addition, the metal layer 51, 52 (50p) reads on the “bulk metal layer” as it fills the space in the trenches T1, T2 remaining after the liners 41, 42 are formed.

With regard to feature [3] of claim 1, as shown in the Figs. 14-15, the bulk metal layer 50p (Fig. 14) is enumerated as 51 in T1 and 52 in T2 after 50p is recessed (Fig. 15).  Whether the claimed “metal layer” is taken to be either the bulk metal layer 50p (51, 52), alone, or the laminate of the bulk metal layer and first work-function metal layer 41p/51, 42p/52, each of 41p, 42p, and 50p is recessed, thereby forming a recessed metal layer.  

With regard feature [4] and [6] of claim 1, the second work-function metal layer 71, 72, may be aluminum (Chung: ¶ 106), which is a work function material within the meaning of the Instant Application (Instant Specification: ¶¶ 38-39, 45-48).  

With regard to feature [7] of claim 1, Yoshihara provides a table of work functions reported in the literature of metals and metallic materials used in making gate electrodes.  Table 1 on page 1 of the specification of Yoshihara shows that the work function of TiN is 4.7 eV while the work function of Al is 4.08 eV.  The difference is 0.62 eV.  Therefore, Chung inherently discloses that “the material [Al] of the second work-function metal layer having a work-function [4.08 eV] that is at least 0.5 eV less than the work-function [4.7 eV] of the material [TiN] of the conformal first work-function metal layer.”  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1. 

With regard to claims 3, 5, 8, and 9, Chung further discloses,
3. (Currently Amended) The method of claim 1, wherein recessing the metal layer 41ap/50p, 42ap/50p  moves a top surface of the conformal first work-function metal layer 41ap, 42ap and a top surface of the bulk metal layer 50p(=51, 52) to a recess depth in the plurality of trenches T1, T2 [Figs. 12, 15].  
5. (Currently Amended) The method of claim 1, wherein gate oxide layer 31, 32 comprises one or more of silicon oxynitride (SiON), silicon oxide (SiO), or a high-K dielectric material [¶¶ 87, 88, 149].  
8. (Original) The method of claim 1, further comprising etching the second work-function metal layer 71, 72 [¶¶ 170-171; Fig. 21].  
9. (Original) The method of claim 8, further comprising depositing an insulating layer 81, 82 on the second work-function metal layer [¶¶ 114, 172; Figs. 1, 3, 4].


IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as evidenced by Yoshihara.
Claim 10 reads,
10. (New) The method of claim 1, wherein the conformal first work-function metal layer comprises a material having a work-function greater than or equal to 4.6 eV, the second work-function metal layer comprises a material having a work-function less than or equal to 4.05 eV.
The prior art of Chung as evidenced by Yoshihara, as explained above, discloses each of the features of claim 1.  As also explained above, the work function for TiN is 4.7 eV used as the first work-function metal layer 41ap, 42ap, and the work function of Al is 4.08 eV used for the second work function metal layer 71, 72.
The claimed range for the work-function of ≤ 4.05 eV for the second work-function metal layer is prima facie obvious in the absence of unexpected results relative to the prior art value of 4.08 eV, particularly given (1) that the Instant Application indicates that the work function can be from ≤ 4.25 eV down to ≤ 3.0 eV (Instant Specification: ¶ 45), and (2) the difference between the work function for the Al used in Chung is less than 1% from the upper end of the claimed range.  See  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  “[U]nexpected results [relied upon to rebut a prima facie case of obviousness]…, must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

B. Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0115351 (“Jeon”) as evidenced by Yoshihara.
With regard to claim 1, Jeon discloses, 
[1a] depositing a conformal gate oxide layer 215 on a substrate 100 [¶ 52; Fig. 6] having
[1b] a plurality of trenches 120 extending a depth into the substrate 100, each trench including a bottom and sidewall [¶¶ 20, 51; Figs. 1, 2A-2B, 6], 
[1c] the conformal gate oxide layer 215 formed on a surface of the substrate 100 and along the sidewall and bottom of each of the plurality of trenches 120 [as shown in Fig. 6];
[2a] depositing a conformal first work-function metal layer 220 [e.g. TiN or WN] on the conformal gate oxide layer 215 [¶ 54; Fig. 7] and 
[2b] depositing a bulk metal layer 230 [e.g. Ti, Ta, W] on the conformal first work-function metal layer 220 to form a metal layer 220/230 [¶ 55; Fig. 7];
[3] recessing the metal layer 220/230 to form a recessed metal layer [¶ 55; Fig. 7]; and 
[4] depositing a second work-function metal layer 245 [e.g. Ti] on the recessed metal layer 220/230 [¶ 57; Fig. 8], 
wherein 
[5] the conformal first work-function metal layer 220 comprises a material [e.g. TiN or WN] having a work-function [4.7 eV or 5.0 eV, respectively, as evidenced by Yoshihara, Table 1 on p. 1], 
[6] the second work-function metal layer 245 comprises a material [e.g. Ti] having a work-function [4.17 eV, as evidenced by Yoshihara, Table 1 on p. 1], 
[7] the material [e.g. Ti] of the second work-function metal layer 245 having a work-function [4.17 eV ] that is at least 0.5 eV less than the work-function [4.7 eV or 5.0 eV] of the material [TiN or WN, respectively] of the conformal first work-function metal layer 220 [see discussion below].

With regard to features [2a], [4], and [5]-[7] of claim 1, specifically the selection of the materials for each of the claimed first and second work-function metal layers, the following is noted.
The liner layer 220 (i.e. the claimed first “work-function metal layer”) may be made from TiN and WN (supra) which are work function metals within the meaning of the Instant Application (Instant Specification: ¶¶ 38-39).  In addition, the metal layer 230 reads on the “bulk metal layer” as it fills the space in the trenches 120 remaining after the liner 220 is formed and may be made from tungsten (Jeon: ¶ 23).  In addition, the Instant Application indicated that the bulk metal can be any of Ti, Ta, and W, inter alia (Instant Specification: ¶ 42).
Jeon explains that the work function adjusting layer 240, which is made by doping the work function layer 245 (i.e. the claimed “second work-function metal layer”)  should be made low in order to reduce “gate induced drain leakage current”, while the liner layer 220 (i.e. the claimed “first work-function metal layer”) should be maintained high, in order to maintain a high overall threshold voltage, stating in this regard,
[0040] In a semiconductor memory device according to an exemplary embodiment of the present inventive concept, the first work function adjusting layer 240 of the gate line GL may have a low work function to reduce a gate induced drain leakage current, but a threshold voltage may be maintained high because a work function is not reduced at a channel region below the gate line GL.  For example, the work function of the first work function adjusting layer 240 at the upper portion of the gate line GL may be less than the work functions of the liner layer 220 and the conductive layer 230 at the lower portion of the gate line GL, and the work functions of the liner layer 220 and the conductive layer 230 may be maintained high.  As the work function of the gate line GL increases, the corresponding threshold voltage increases.  Since the work functions of the liner layer 220 and the conductive layer 230 may not be reduced and maintained high, the threshold voltage may also be maintained high.
(Jeon: ¶ 40; emphasis added)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use TiN (work function 4.7, as evidenced by Yoshihara) or WN (work function 5.0 eV, as evidenced by Yoshihara) as the liner layer 220, as selected from Ti, W, TiN, or WN (Jeon: ¶ 54) because the work functions of the metal nitrides are higher than their respective metals (as evidenced by Yoshihara) (i.e. the claimed “first work-function metal layer”) as desired to maintain an overall high the threshold voltage (Jeon: ¶ 40, supra). 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the low work-function material Ti (work function 4.17 eV, as evidenced by Yoshihara) for the work function adjusting layer 245(240) as selected from Ti, W, TiN, or WN (Jeon: ¶ 57) because it has the lowest work function among the materials and would thereby provide the most reduction in the gate-induced drain leakage current, as explained in Jeon (Jeon: ¶ 40, supra). 
So selected, the difference between the first and second work-function metal layers is either 0.53 eV for TiN and Ti or 0.83 eV for WN and Ti, which meets the requirement in feature [7] that the difference be at least 0.5 eV. 
Moreover, it is noted that the Instant Application does not express a need to have the difference between the first and second work-function metal layers to be greater than 0.5 eV, as this is merely one option derived from the lists of first and second work-function metal materials in paragraphs [0038] and [0045] of the Instant Specification.  
This is all of the features of claim 1

With regard to claims 3, 5, 8, and 9, Jeon further discloses,
3. (Currently Amended) The method of claim 1, wherein recessing the metal layer 220/230 moves a top surface of the conformal first work-function metal layer 220 and a top surface of the bulk metal layer 230 to a recess depth in the plurality of trenches 120 [¶ 55, last two sentences; Fig. 7].  
5. (Currently Amended) The method of claim 1, wherein gate oxide layer comprises one or more of silicon oxynitride (SiON), silicon oxide (SiO), or a high-K dielectric material [¶ 52].  
8. (Original) The method of claim 1, further comprising etching the second work-function metal layer 245(240) [¶¶ 57, 62; Figs. 8, 11].  
9. (Original) The method of claim 8, further comprising depositing an insulating layer 250 on the second work-function metal layer 245(240) [¶ 63; Fig. 11].  

C. Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as evidenced by Yoshihara, as applied to claim 1 above, and further in view of US 2012/0231626 (“Lee-626”) and further as evidenced by the Sargent-Welch Periodic Table of the Elements (“Periodic Table”).
Claim 11 reads,
11. (New) The method of claim 1, wherein 
[1] the conformal first work-function metal layer comprises a material having a resistivity of greater than about 500 µΩ-cm and 
[2] the second work-function metal layer comprises a material having a resistivity of less than about 500 µΩ-cm.  
The prior art of Jeon as evidenced by Yoshihara, as explained above, discloses each of the features of claim 1.  Jeon does not provide the resistivity of either the liner 210 (i.e. the claimed “first work-function metal layer”) and or the “preliminary work function adjusting layer 245”, i.e. the claimed “second work-function layer (supra).
With regard to the resistivity of the second work-function metal layer 245, Jeon teaches that this layer may be Ti (supra).  The Periodic Table indicates that Ti has an “electrical conductivity” of 0.0234×106 Ω-1-cm-1 (=0.0234 µΩ-1-cm-1).  The resistivity is, by definition, the inverse of the conductivity.  Therefore, the resistivity of Ti is 1/0.0234 µΩ-1-cm-1 = 42.7 µΩ-cm, which is less than 500 µΩ-cm.  It is held, absent evidence to the contrary that the second work-function metal layer 245 of Jeon is inherently less than 500 µΩ-cm.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to the resistivity of the first work-function metal layer, Lee-626, like Jeon, teaches a trench gate electrode 301/303 of a memory device, including at least WN liner 110(=301/303) with a W plug 112 thereon (Lee-626: Figs. 1A-1B; title ¶¶ 16, 18-20, 25).  Lee-626 further teaches that the WN layer material formed by the process (and therefore used to make WN liner layer 301) has a resistivity up to 2000 µΩ-cm and that the W-rich WN material formed by the process (and therefore used to make WN liner layer 303) has a resistivity up to 700 µΩ-cm (Lee-626: ¶ 41).   
Recalling the Jeon may use WN as the liner 210 having a plug 230 thereon that may also be W thereon (Jeon: ¶¶ 22-23, 54-55, supra) for the lower portion of the trench gate electrode (supra) but does not provide the specifics of the process by which it is made, stating only that the liner 210 may be made of “CVD or the like” (Jeon: ¶ 54), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the WN liner 210 of Jeon as made in Lee-626 because the method is a CVD method as suggested in Jeon and because Lee-626 teaches that the WN liner 110 has “better electrical properties than interconnects of the prior art” (Lee-626: ¶ 41) and it used for the same purpose as in Jeon, i.e. as the liner for a trench gate electrode in a memory device.
So modified, the WN liner 210 may include at least one layer of WN (i.e. 301 of Lee) having a resistivity up to 2000 µΩ-cm and another WN layer (i.e. a tungsten rich WN layer 303) having a resistivity up to 700 µΩ-cm which is greater than the 500 µΩ-cm claimed. 
This is all of the features of claim 11.

With regard to claim 12, Jeon further discloses,
12. (New) The method of claim 11, wherein the second work-function metal layer 245(240) is substantially free of polysilicon and/or doped polysilicon [because it is Ti].

D. Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0365608 (“Lee-608”) in view of Jeon and as evidenced by Yoshihara.
Claim 1 reads,
1. (Currently Amended) A method of forming a memory device, the method comprising:
[1a] depositing a conformal gate oxide layer on a substrate having
[1b] a plurality of trenches extending a depth into the substrate, each trench including a bottom and sidewall, 
[1c] the conformal gate oxide layer formed on a surface of the substrate and along the sidewall and bottom of each of the plurality of trenches;
[2a] depositing a conformal first work-function metal layer on the conformal gate oxide layer and 
[2b] depositing a bulk metal layer on the conformal first work-function metal layer to form a metal layer; 
[3] recessing the metal layer to form a recessed metal layer; and 
[4] depositing a second work-function metal layer on the recessed metal layer, 
wherein 
[5] the conformal first work-function metal layer comprises a material having a work-function, 
[6] the second work-function metal layer comprises a material having a work-function, 
[7] the material of the second work-function metal layer having a work-function that is at least 0.5 eV less than the work-function of the material of the conformal first work-function metal layer.

With regard to claim 1, Lee-608 discloses, 
1. A method of forming a memory device [¶ 69], the method comprising: 
[1a] depositing a conformal gate oxide layer 120 [¶¶ 42, 138; Figs. 2, 10, 18B] on a substrate 102 having
[1b] a plurality of trenches 108 extending a depth into the substrate 102, each trench 108 including a bottom and sidewall [¶¶ 37, 40, 134, 135; Figs. 1, 2, 10, 18A], 
[1c] the conformal gate oxide layer 120 formed … along the sidewall and bottom of each of the plurality of trenches [¶¶ 42, 138; Figs. 2, 10, 18B];
[2a] depositing a conformal first work-function metal layer 142(140) [e.g. TiN; ¶ 47] on the conformal gate oxide layer 120 [¶ 139; Figs. 2, 10, 18B] and 
[2b] depositing a bulk metal layer 144 on the conformal first work-function metal layer 142(140) to form a metal layer 142(140)/144 [¶¶140-141; Figs. 2, 10, 18C]; 
[3] recessing the metal layer 142(140)/144 to form a recessed metal layer 142(140)/144 [¶¶ 142, 156; Figs. 2, 10, 18C, 18F]; and 
[4] depositing a second work-function metal layer 149 or 146/149 [Fig. 10; ¶ 154] on the recessed metal layer 142(140)/144 [¶¶ 144-147, 154; Figs. 10 and 18D], 
wherein 
[5] the conformal first work-function metal layer 142(140) comprises a material [e.g. TiN; ¶ 47] having a work-function [e.g. 4.5 eV], 
[6] the second work-function metal layer 149 or 146/149 comprises a material [metal 149 (e.g. Hf) or metal doped TiN 146/dopant metal layer 149; ¶¶ 102-108, 140-150]  having a work-function [e.g. 3.9 eV (as evidenced by Yoshihara) for Hf or 4.1 eV in one example; ¶¶ 51-54—especially ¶ 54], 
[7] the material of the second work-function metal layer 149 or 146/149 having a work-function that is at least 0.5 eV less than the work-function of the material of the conformal first work-function metal layer 142(140) [¶ 56 (infra)].

With regard to feature [1c] of claim 1, Lee-608 does not teach that the conformal gate oxide layer 120 is “on a surface of the substrate 102” to the extent that the surfaces of the trench are taken to be different from the “surface of the substrate”. 
As explained above, Jeon, like Lee-608, teaches a semiconductor device including a gate electrode formed in the trench 120 of a semiconductor substrate 100.  Jeon further teaches that the conformal gate oxide 210 can be formed “on a surface of the substrate” as well as on the surfaces of the trenches 120 (Jeon: Fig. 6).  Jeon subsequently removes the gate oxide layer 210 from the surfaces of the substrate while leaving the conformal gate oxide layer 210 only in the trenches (Jeon Fig. 11), thereby resulting in the same configuration for the gate oxide layer 120 in Lee-608. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the conformal gate oxide on the surface of the substrate 102 as well as on the surfaces of the trenches 108 in the process of Lee-608 because Jeon teaches that having the conformal gate oxide layer on a surface of the substrate as well as on the trenches is a suitable configuration for the gate oxide layer initially, which is subsequently removed anyway leaving the same configuration as the gate oxide layer as in Lee-608, and is, in fact, the same configuration as in the Instant Application, as shown in Figs. 3-6. 

With regard to features [2a], [4], and [5]-[7] of claim 1, specifically the selection of the materials for each of the claimed first and second work-function metal layers, the following is noted.
The liner layer 142(140) is call a “work function control layer” may be made from at least TaN and TiN (Lee-608: ¶ 47) which are work function metals disclosed Instant Application (Instant Specification: ¶¶ 38-39).  In addition, the metal layer 144 reads on the “bulk metal layer” may be tungsten (W) (Lee-608: ¶ 48).  In addition, the Instant Application indicated that the bulk metal can be tungsten (W) (Instant Specification: ¶ 43).
Figs. 18C-18E of Lee-608 show that the upper work-function control layer 146(140_1) (i.e. the claimed “second work-function metal layer”) is made by doping the material of the lower work-function control layer 142 (i.e. the claimed “first work-function metal layer”) (Lee-608: ¶¶ 140-150).  The recessing process of 140_1 (Fig. 18E) produces the recessed first work-function metal layer 142, as shown in Figs. 18D-18F (Lee-608: ¶¶ 151-158—especially ¶ 156).
The manner by which the claimed “second work-function metal layer” may be formed indicates that it may be interpreted to be either 149 or 146/149 as shown in Fig. 10.  The upper work-function control layer 146 is formed by diffusing metal from metal layer 149 (of one of La, Sr, Sb, Y, Al, Ta, Hf, Ir; ¶¶ 102-106) into the liner layer 140 (of e.g. TiN, ¶ 47) (¶¶ 144-147) to an amount which reduced the work function from 4.5 eV for TiN down to 4.1 eV (¶¶ 50-54) which further means that the metals of layer 149 have a work function of less than 4.1 eV.  
Figure 10 shows that the metal layer 149 stays in the final “second work-function metal layer” and can be., e.g. Hf, which has a work function of 3.9 eV, as evidenced by Yoshihara (at Table 1 on p. 1 of the specification).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Hf for the metal layer 149 because Lee-608 explicitly suggests this (¶ 104).  As such, the difference between the first 142(140) (4.5 eV in one example of TiN) and second 149 (3.9 eV when Hf) work-function metal layers is 0.6 eV, as required by feature [7] of claim 1. 
Further with regard to feature [7] of claim 1, Lee-608 states,
[0056] Since the work-function controlling metal material is included in the upper work-function control layer 146 at the first content (e.g., concentration), a work function of the upper work-function control layer 146 may be less than a work function of the lower work-function control layer 142. For example, the work function of the upper work-function control layer 146 may be about 0.01 eV to about 1 eV less than the work function of the lower work-function control layer 142, but is not limited thereto.
(Lee-608: ¶ 56; emphasis added)
Although Lee-608 provides an example in which the upper work function layer 146 is less than the lower work function metal layer 142 by 0.4 eV (supra), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the difference be from 0.5 eV to 1.0 eV because Lee-608 suggests that this can be the difference by claiming a different in a range of from 0.1 eV to 1.0 eV (id.). 
As such, the claimed range of a difference of ≥ 0.5 eV between the first and second work-function metal layers is prima facie obvious in the absence of unexpected results.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claim 1.

With regard to claim 3, Lee-608 further discloses, 
3. (Currently Amended) The method of claim 1, wherein recessing the metal layer 142(140)/144 moves a top surface of the conformal first work-function metal layer 142(140) and a top surface of the bulk metal layer 144 to a recess depth in the plurality of trenches 108 [¶¶ 142, 156; Figs. 2, 10, 18C, 18F].  

With regard to claim 4, Lee-608 further discloses, 
4. (Currently Amended) The method of claim 1, wherein the second work-function metal layer 149 or 146/149 has a thickness in a range of about 10 nm to about 50 nm.  
The thickness in the vertical direction for each of 146 (and therefore 149_S in Fig. 10) may be 200 Å to 300 Å (i.e. 20 nm to 30 nm) (Lee-608: ¶ 51).

With regard to claim 5, Lee-608 further discloses, 
5. (Currently Amended) The method of claim 1, wherein gate oxide layer 120 comprises one or more of silicon oxynitride (SiON), silicon oxide (SiO), or a high-K dielectric material [¶ 42].  

With regard to claim 7, Lee-608 further discloses,
7. (Currently Amended) The method of claim 1, wherein the second work-function metal layer 149 or 146/149 comprises a metal carbide [from the liner layer 140 which may be a “metal carbide” ¶ 47] or metal silicide with one or more metal selected from aluminum (Al), gallium (Ga), indium (In) or thallium (Tl)  [e.g. Al from layer 149 and which may remain in the final device (Lee-608: Fig. 10) or diffuses into the metal carbide liner layer 140 to form the upper work-function control layer 146 (supra) ]. 

With regard to claims 8 and 9, Lee-608 further discloses,
8. (Original) The method of claim 1, further comprising etching the second work-function metal layer 149 or 146/149 [¶¶ 156-157; Fig. 18F].  
9. (Original) The method of claim 8, further comprising depositing an insulating layer 136 on the second work-function metal layer 149 or 146/149 [¶ 158; Fig. 18F].  

Claim 10 reads,
10. (New) The method of claim 1, wherein the conformal first work-function metal layer comprises a material having a work-function greater than or equal to 4.6 eV, the second work-function metal layer comprises a material having a work-function less than or equal to 4.05 eV.
As explained above, Lee-608 discloses the use of Hf as the metal layer 149 that may be taken as the second work function metal layer, which has a work function of 3.9 eV, as evidenced by Yoshihara (Table 1 on page 1 of specification in Yoshihara), which is ≤ 4.05 eV.
The claimed range for the work-function of ≥ 4.6 eV for the first work-function metal layer is prima facie obvious in the absence of unexpected results relative to the prior art value of 4.5 eV for the example TiN layer given in Lee-608, particularly given that (1) Yoshihara teaches that TiN can have a work function of 4.7 eV, (2) Lee-608 teaches that the difference between the first 142(140) and second 149 or 149/146 work function metal layers can be as large as 1.0 eV, (3) the difference between the work function for the TiN (4.5 eV) used in Lee-608 is less than 4.2% from the lower end of the claimed range, and (4) the Instant Application indicates that the work function can be from ≥ 4.3 eV up to ≥ 5.2 eV (Instant Specification: ¶ 38), thereby suggesting that having the work function be greater than 4.5 eV is not critical to the Instant Invention.  
See  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  “[U]nexpected results [relied upon to rebut a prima facie case of obviousness]…, must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

V. Response to Arguments
Applicant’s arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Chung does not disclose ‘the material of the second work-function metal layer having a work-function that is at least 0.5 eV less than the work-function of the material of the conformal first work- function metal layer,’ as claimed.”  (Remarks: p. 7)  Examiner respectfully disagrees because the evidence from Yoshihara shows that the difference in work functions is, 4.7 eV for TiN minus 4.08 eV for Al which is 0.62 eV.
Applicant argues the same feature is lacking in Jeon (id.).  Again, Examiner respectfully disagrees based on the evidence in Yoshihara as well as based on the additional explanation provided in the rejection, which is incorporated here.  
Applicant argues the same feature is lacking in Lee-608 (Remarks: p. 8).  Examiner respectfully disagrees because Lee-608 explicitly states that the difference between the first 140(142) and second 146 work-function metal layers may be from 0.1 eV to 1.0 eV (Lee-608: ¶ 56) and when the second work-function metal layer 149 remains in the final product as shown in Fig. 10 of Lee-608, the metal layer may be Hf which has a work function of 3.9 eV thereby making the different between the first 140(142) (e.g. TiN having 4.5 eV in one example in Lee-608, supra) and second 149 work-function metal layers 0.6 eV.
Applicant’s arguments as to claims 10-12 (Remarks: pp. 8-9) are moot as being taught or obvious for the reasons explained in the rejections above. 
Based on the foregoing, Applicant’s arguments are not persuasive. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814